Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections, listed below, in the reply filed on 8/10/2022 and 10/5/2022 are acknowledged. 

    PNG
    media_image1.png
    47
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    622
    media_image3.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the above, claims 1-3, 8-12, 17, 18 cover the elected invention and are treated on the merit, below.  Consequently, claims 13-16, 19 and 20 are withdrawn from consideration as exclusively covering non-elected subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-12, 17, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover CAR’s comprising a co-stimulatory signaling region of a cytoplasmic domain of CD28 having a null mutation in the YMNM subdomain, or having a null mutation in the PRRP subdomain, or having a null mutation in the PYAP subdomain, or any combination thereof.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of mutated forms of cytoplasmic domain of CD28, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for mutated forms of cytoplasmic domain of CD28  However, in view of the above, the specification does not provide adequate written description of the claimed genus of mutations. Specifically, Applicant fails to disclose any other mutations, besides those specifically disclosed in the specification, such as Mut06 (see Fig. 2A), i.e. a CD28 co-stimulatory domain where the YMNM domain is replaced with AAAA, and the PRRP domain is replaced with AAAA.  In relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of mutations.
With regard to the functional definition of the mutations, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an inordinate number of mutations to see if the null mutations can perform the required function.  In this connection, the specification contains no structural or specific functional characteristics of those mutations which enhances CAR-T cell function, besides those mutations instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited CAR’s comprising a co-stimulatory signaling region of a cytoplasmic domain of CD28 with the recited mutations.
	
	
	
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 18 recite methods but the elected claims cover CAR polypeptides.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160046724 based on an application by Brogdon et al. (Brogdon) in view of Pagan et al., J Immunol 2012 September 15; 189(6): 2909-2917 (Pagan).
Brogdon discloses a chimeric antigen receptor (CAR) polypeptide (para [0030] - 'an isolated polypeptide molecule, e.g., isolated chimeric antigen receptor (CAR) molecule'),comprising a ligand binding domain, a transmembrane domain, an intracellular signaling domain, and a costimulatory signaling region (para [0005] - 'a chimeric antigen receptor (CAR), wherein the CAR comprises an antibody .. .includes a human anti-BCMA binding domain ... a transmembrane domain, and an intracellular signaling domain (e.g., an intracellular signaling domain comprising a costimulatory domain and/or a primary signaling domain'), --wherein the co-stimulatory signaling region comprises a mutated form of CD28 (para [0019] - 'intracellular signaling domain of CD28 comprises the amino acid sequence of SEQ ID NO: 1104 ... intracellular signaling domain comprises an amino acid sequence having at least one, two or three modifications but not more than 20, 10 or 5 modifications of an amino acid sequence of SEQ ID NO:1104'; para [0039] - 'costimulatory domain of CD28 comprises the amino acid sequence of SEQ ID NO:1104 .... having at least one. two or three modifications but not more than 20, 10 or 5 modifications of an amino acid sequence of SEQ ID NO:1104'). Brogdon further discloses wherein the co-stimulatory domain is a functional signaling domain obtained from a protein including CD28 (para [0014] - 'costimulatory domain is a functional signaling domain obtained from a protein, e.g ... CD28'), and further wherein CAR can be used in therapies by utilizing small molecules binding to receptors including CD28 that is lacking one or more regions within the cytoplasmic domain (para [0405] - 'strategies for regulating the CAR therapy ... include utilizing small molecules or antibodies that deactivate or tum off CAR activity, e.g., .... CAR expressing cells described herein may also express a receptor capable of being targeted by an antibody or antibody fragment. Examples of such receptors include ... CD28, ... and truncated versions thereof (e.g., versions preserving one or more extracellular epitopes but lacking one or more regions within the cytoplasmic domain').
Brogdon does not specifically teach 'wherein the co-stimulatory signaling region comprises a mutated form of CD28 is 'wherein the costimulatory signaling region comprises a mutated form of a cytoplasmic domain of CD28 that enhances CAR-T cell fusion'. Pagan discloses a study shows that CD28 lacking two sites within the  cytoplasmic tail of CD28, a YMNM sequence and a PRRP sequence, do not influence CD28-dependent T cell proliferation (Abstract - 'CD28 is required for maximal proliferation of CD4+ T cells stimulated through their TCRs. Two sites within the cytoplasmic tail of CD28, a YMNM sequence that recruits P13K ... T cells with a mutated P13K binding site, a mutated PYAP site, or both mutations proliferated to the same extent as wild-type T cells'; pg 2909, col 2, para 1 - 'genetic disruption of the YMNM motif prevented Pl3K binding ... with no effect on IL-2 production or T cell proliferation'; pg 2913, Fig 4; and pg 2915, Fig 6), and wherein YMNM sequence is phosphoinositide 3-kinase (Pl3K) binding site (Abstract - 'a YMNM sequence that recruits P13K'; pg 2909, col2, para 1 - 'Pl3K has been reported to bind to the YMNM  phosphotyrosine .. resulting in the recruitment of 3-phosphoinositide-dependent protein kinase').
The combination of Brogdon and Pagan discloses the polypeptide of claim 1, and the said combination further discloses wherein the co-stimulatory signaling region comprises a cytoplasmic domain of CD28 lacking a YMNM subdomain, or having a null mutation in the YMNM subdomain (Brogdon: para (0014] - 'costimulatory domain is a functional signaling domain obtained from a protein, e.g ... CD28'; para (0405] - 'strategies for regulating the CAR therapy .... CAR expressing cells described herein may also express a receptor ... include ... CD28 ... and truncated versions thereof (e.g., versions preserving one or more extracellular epitopes but lacking one or more regions within the cytoplasmic domain', wherein 'CD28 ... and truncated versions ... lacking one or more regions within the cytoplasmic domain' can be 'wherein the co-stimulatory signaling region comprises a cytoplasmic domain of CD28 lacking a YMNM subdomain, or having a null mutation in the YMNM subdomain', based on the combination of Brogdon and Pagan; Pagan: Abstract - 'CD28 is required for maximal proliferation of CD4+ T cells stimulated through their TCRs. Two sites within the cytoplasmic tail of CD28, a YMNM sequence that recruits Pl3K ... T cells with a mutated PI3K binding site ... proliferated to the same extent as wild-type T cells'; pg 2909, col 2, para 1 - 'genetic disruption of the YMNM motif prevented Pl3K binding ... with no effect on IL-2 production or T cell proliferation').
The combination of Brogdon and Pagan discloses the polypeptide of claim 1 or 2, and the said combination further discloses wherein the co-stimulatory signaling region comprises a cytoplasmic domain of CD28 lacking a PRRP subdomain, or having a null mutation in the PRRP subdomain (Brogdon: para [0014] - 'costimulatory domain is a functional signaling domain obtained from a protein, e.g ... CD28'; para [0405] - 'strategies for regulating the CAR therapy .... CAR expressing cells described herein may also express a receptor ... include ... CD28 ... and truncated versions thereof (e.g., versions preserving one or more extracellular epitopes but lacking one or more regions within the cytoplasmic domain', wherein 'CD28 ... and truncated versions ...lacking one or more regions within the cytoplasmic domain' can be 'wherein the co-stimulatory signaling region comprises a cytoplasmic domain of CD28 lacking a PRRP subdomain, or having a null mutation in the PRRP subdomain', based on the combination of Brogdon and Pagan; Pagan: Abstract- 'CD28 is required for maximal proliferation of CD4+ T cells stimulated through their TCRs. Two sites within the cytoplasmic tail of CD28, a YMNM sequence that recruits PI3K ... T cells with a mutated Pl3K binding site, a mutated PYAP site, or both mutations proliferated to the same extent as wild-type T cells'; pg 2909, col 2, para 1 - 'genetic disruption of the YMNM motif prevented Pl3K binding ... with no effect on IL-2 production or T cell proliferation').
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brogdon and Pagan, to obtain a chimeric antigen receptor (CAR) polypeptide, comprising a ligand binding domain, a transmembrane domain, an intracellular signaling domain, and a costimulatory signaling region, wherein the co-stimulatory signaling region comprises a mutated form of CD28, based on the teaching of Brogdon, and further 'wherein the co-stimulatory signaling region comprises a mutated form of CD28' is 'wherein the co-stimulatory signaling region comprises a mutated form of a cytoplasmic domain of CD28 that enhances CAR-T cell fusion', for facilitating using the CAR for treating targeted disorders with reduced site effects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1 -21 of copending Application No. 17/584547
claim 8 of U.S. Patent No. 11434290 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Application No. 17/584547 covers:

    PNG
    media_image4.png
    224
    426
    media_image4.png
    Greyscale



U.S. Patent No. 11434290 covers:

    PNG
    media_image5.png
    238
    405
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    76
    412
    media_image6.png
    Greyscale

In this manner, the conflicting claims anticipate the CAR polypeptides of the rejected claims. Alternatively, the conflicting claims may not recite the instant CAR’s with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims recite the instant CAR’s with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Any rejection over a copending application is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642